              Case 1:16-cv-01533-ABJ Document 74 Filed 04/16/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                                  Plaintiff,
                                v.                                          Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                                Defendant.

                 RESPONSE TO COURT’S MINUTE ORDER OF APRIL 10, 20191

           In accordance with this Court’s April 10, 2019 Minute Order continuing the previously

scheduled status conference, the undersigned counsel for Defendant Bolivarian Republic of

Venezuela has conferred with the other counsel in the above-referenced case, and a

representative from each set of law firms is available to appear for a status conference any time

on the 1st, 2nd or 3rd of May.

Dated: April 16, 2019


                                                                  Respectfully submitted,

                                                                   CURTIS, MALLET-PREVOST,
                                                                   COLT & MOSLE LLP

                                                                   By: /s/ Joseph D. Pizzurro
                                                                   Joseph D. Pizzurro
                                                                   (D.C. Bar No. 468922)
                                                                   1717 Pennsylvania Avenue, N.W.
                                                                   Washington, D.C. 20006
                                                                   Tel.: (202) 452-7373
                                                                   Fax: (202) 452-7333
                                                                   Email: jpizzurro@curtis.com

                                                                   Attorneys for Defendant
                                                                   Bolivarian Republic of Venezuela


1
    This response is being re-filed at the direction of the Office of the Clerk of Court in conformance with LCvR 5.1(a).
